DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
Claims 1, 11, and 19 are amended.
Claims 1, 3-4, 11, 13-14, and 19 are presented. 
Response to Arguments
Upon further review of the present application and Applicant’s arguments, see Drawing Objections section in the reply pages 5-7, filed 26 May 2022, with respect to the drawing objections, the drawing objections (excepting those presented in the current office action) have been withdrawn.  The drawings remain objected to for the reasons set forth in this office action.
Applicant’s arguments regarding 35 USC 112(d) and 35 USC 103 (see pages 7-9 of the reply) are fully considered.  Applicant’s arguments drawn to newly amended subject matter, which is addressed in the rejections below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
at least three first adjacent plies that each include a first portion of mesh fabric of claims 1 and 11
at least three second adjacent plies that each include a second portion of mesh fabric of claims 1 and 11
inner lining material of claims 1 and 11
plurality of perforations…are misaligned in relation to each other of claims 1 and 11
first aperture covering…sewn over or under the first aperture covering first ply of claim 19
second aperture covering…sewn over or under the second aperture covering first ply of claim 19
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11, 13-14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “at least three first adjacent plies that each include a first portion of mesh fabric”.  Claim 1 further recites “…the at least three first adjacent plies…including a first diffuser between a first aperture covering first ply and a first aperture covering second ply”.  Accordingly, the claim requires the diffuser to include a first portion of mesh fabric.  However, the specification (para 23) does not disclose the diffuser including mesh fabric.  This reasoning applies to the diffuser of the second plies.
Moreover, claim 1 requires “the plurality of perforations of each of the at least three first adjacent plies are misaligned in relation to each other”.  However, the specification (para 23) does not disclose three adjacent plies each having a plurality of perforations and each being misaligned in relation to each other.  This reasoning also applies to the second plies.
Claims 3-4 are rejected if only because they depend from a rejected claim.
Claim 11 recites “at least three adjacent plies” and further recites “a first portion of mesh fabric…affixed over the…first…aperture…and between the adjacent layers”.  An embodiment comprising at least three adjacent plies and further comprising a portion of mesh fabric affixed over the aperture and between adjacent layers is new matter.
Moreover, claim 11 requires “the plurality of perforations of each of the at least three adjacent plies are misaligned in relation to each other”.  However, the specification (para 23) does not disclose three adjacent plies each having a plurality of perforations and each being misaligned in relation to each other.  This reasoning also applies to the second plies.
Claims 13-14 and 19 are rejected if only because they depend from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “at least three adjacent plies” and further recites “a first portion of mesh fabric…affixed over the…first…aperture…and between the adjacent layers”.  It isn’t understood whether the article comprises at least three adjacent plies and additionally a portion of mesh fabric affixed over the aperture and between adjacent layers or rather whether the mesh fabric is a part of one of the three adjacent plies.
Claims 13-14 and 19 are rejected if only because they depend from a rejected claim.
Moreover, claim 19 recites “the first aperture covering…is sewn over or under the…first ply”.  However, claim 11 recites the “covering including at least three adjacent plies”.  Accordingly, it is not understood how the covering (which comprises the first ply) is sewn over or under the first ply.

Allowable Subject Matter
 Claims 1, 3-4, 11, 13-14, and 19 are free of art rejections but are subject to 35 USC 112(a) and 35 USC 112(b) rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Oishi, US 2013/0177165] teaches a misalignment of perforations of a hood ply in order to alter a sound pressure level profile in the context of a headphone attached thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732